



Exhibit 10.11


concertimage10k.jpg [concertimage10k.jpg]


VIA HAND DELIVERY
March 1, 2017
Ian Robert Silverman
c/o Concert Pharmaceuticals, Inc.
99 Hayden Avenue, Suite 500
Lexington, MA 02421


Dear Bob:
This letter agreement (the “Letter Agreement”) revises the terms of your
continued employment at Concert Pharmaceuticals, Inc. (the “Company). The
parties hereby acknowledge and agree that beginning June 1, 2017 (the
“Transition Date”), your title will become a senior legal advisor employed by
the Company reporting to the Company’s Chief Executive Officer. Further, the
parties hereby acknowledge and agree that the employment agreement between the
parties dated June 13, 2014 will terminate as of the Transition Date.
Following the Transition Date, you will receive a base salary of $345,933 per
year payable in accordance with the regular payroll practices of the Company, as
in effect from time to time, and subject to increase from time to time by the
Company in its discretion. During your employment, you may be considered
annually for a bonus and/or stock option grant in addition to your base salary.
Bonus compensation and/or stock option grants in any year, if any, may be
awarded at the discretion of the Company based on your performance and that of
the Company, in accordance with a general bonus program as established by the
Board’s Compensation Committee.


You will be entitled to participate in all employee benefit plans from time to
time in effect for employees of the Company generally, except to the extent such
plans are duplicative of benefits otherwise provided under any other agreement.
Your participation will be subject to the terms of the applicable plan documents
and generally applicable Company policies.


You represent that you have complied and agree that you will continue to comply
with the Employee Confidential, Non-Competition and Proprietary Information
Agreement between the Company and you dated November 30, 2006, which will remain
in full force and effect.
This letter is not intended to create or constitute an employment agreement or
contract (express or implied) between you and the Company for any period of
employment. Please also understand that your employment relationship with the
Company is “at will,” meaning that you or the Company has the right to terminate
our employment relationship at any time.


 
 
 
 
Very truly yours,
 
 
 
 
 
Accepted and Agreed
 
By:
/s/ Roger D. Tung
 
 
 
 
 
By:
/s/ Ian Robert Silverman
 
 
1 March 2017
 
 
 
 
Date



        





